Citation Nr: 1718267	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory condition, claimed as Chronic Obstructive Pulmonary Disease (COPD).

2.  Entitlement to service connection for kidney cancer. 

3.  Entitlement to service connection for neurogenic bladder condition, to include as secondary to kidney cancer.

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 22, 2106, and in excess of 70 percent from that date. 

5. Entitlement to a total disability rating based on individual unemployability (TIDU), prior to January 22, 2016.



REPRESENTATION

Appellant represented by:	Richard Frankel, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Offices (ROs) dated February 2009 (PTSD); February 2014 (kidney cancer), January 2015 (bladder cancer). 

In an April 2016 rating decision, the RO increased the rating for PTSD to 70 percent, and granted TDIU, each effective January 22, 2016.  

In February 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing was prepared and associated with the record.  Following the hearing, the record was held open for 30 days to allow the Veteran and his representative the opportunity to submit additional information.  

The issues of entitlement to service connection for neurogenic bladder condition, the reopened claim for respiratory condition and TDIU prior to January 22, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2012 rating decision denied the Veteran's initial claim of service connection for a lung condition.  The Veteran was notified but did not perfect an appeal of the decision or submit new and material evidence within one year.

2.  Evidence received since February 2012 was not previously considered by agency decision makers, is neither cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility or substantiating the claims of service connection for a respiratory condition.

3.  The competent and credible evidence supports a finding that the Veteran's kidney cancer was incurred in service.

4.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, prior to February 10, 2011, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.

5.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, since February 10, 2011, the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

6.  At no time during the period on appeal did the Veteran's PTSD symptoms manifest complete social and occupational impairment.

CONCLUSIONS OF LAW

1.  The February 2012 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the February 2012 RO rating decision in connection with the Veteran's request to reopen a claim for a respiratory condition, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for kidney cancer has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for a rating in excess of 50 percent for PTSD for the period prior to February 10, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2016).

5.  The criteria for a rating of 70 percent disabling, and no higher, for PTSD have been met for the period beginning February 10, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Applications to Reopen

In a February 2012 RO rating decision, the Veteran's claim of entitlement to service connection for a respiratory condition was denied.  The evidence before the VA at that time consisted of the Veteran's service treatment records (STRs), VA treatment records, and the Veteran's lay statements.  

The RO denied the claim because the evidence did not show the condition was incurred in, aggravated by or otherwise related to service.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The RO rating decision became final because the Veteran did not perfect an appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 11.  

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence added to the record since the prior final denial include VA medical records detailing treatment for COPD and related respiratory issues and PTSD.  The evidence also includes lay statements in support of his claim and the Veteran's testimony at a hearing before the undersigned.  The Veteran's lay statements indicate that panic attacks he suffers due to his service-connected PTSD result in shortness of breath because of his COPD, suggesting possible aggravation of the Veteran's COPD by his service-connected PTSD.  The VA treatment records include details of the frequency of panic attacks as well as the Veteran's anxiety related to his breathing problems.  

This evidence is new in that it was not of record at the time of the prior final denial. In addition, it is material as it relates to a previously unestablished fact-that the Veteran's COPD may be aggravated by a service-connected disability.  As new and material evidence has been received, the claim is reopened.

Given the favorable nature of the decision to reopen the claim, discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Effective March 14, 2017, VA amended its adjudication regulations, 38 C.F.R. §§ 3.307 and 3.309, regarding presumptive service connection, adding certain diseases associated with contaminants present in the base water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina from August 1, 1953, to December 31, 1987.  The final rule establishes that veterans who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of eight associated diseases (adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease) are presumed to have incurred or aggravated the disease in service for purposes of entitlement to VA benefits. 

VA broadly defined service at Camp Lejeune as any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987, as established by military orders or other official service department records.  This amendment applies to claims received by VA on or after March 14, 2017, and claims pending before VA on that date.

The Veteran contends that his kidney cancer is due to his active duty service at Camp Lejeune.  His service personnel records reflect that the Veteran was stationed at Camp Lejeune from February to October 1967.  As such, the evidence reflects that is presumed to have been exposed to contaminated drinking water during service.  The Veteran was diagnosed with kidney cancer 2007.  Therefore, the Board finds that service connection for kidney cancer is warranted on a presumptive basis. 

III.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the February 2009 rating action on appeal, the RO granted service connection for PTSD and assigned an initial 50 percent evaluation, effective January 31, 2007.  In the April 2016 rating decision, the rating was increased to 70 percent, effective January 22, 2016.  

The Veteran's PTSD is evaluated pursuant to DC 9411.  38 C.F.R. § 4.130.  Under DC 9411 a 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-V as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

In January 2007, the Veteran's representative submitted a claim of service connection for PTSD.  

A VA examination conducted in November 2008 found the Veteran reporting intrusive recollections of combat experience about three times a week and distressing dreams twice a week reflecting his experience in Vietnam.  The Veteran also reported avoidance of going outside, detachment from people, agitation causing daily confrontations, problems concentrating, vague visual hallucinations, occasional suicidal thoughts once or twice a year, and homicidal ideation once or twice a week but removes himself from the situation.  However, the examiner found that the Veteran did not indicate signs of a formal thought disorder, short and long-term memory was intact, fair judgment and insight was noted, and the Veteran presented with logical speech.  The examiner assigned a GAF score of 55 and noted "moderate impairment in social and occupational functioning."

The examiner noted that the Veteran's PTSD "moderately" interferes with his normal daily activities.  Specifically his chronic insomnia and suspiciousness of others impair his willingness to meet or to go out into public places.  Further, his chronic physical pain triggers memories of his military experience specifically his difficulty with physical training and feeling physically prepared for combat experience.  His PTSD "moderately" interferes with employment functioning in that the Veteran had difficulty adjusting upon his return from Vietnam and had difficulty finishing his college courses.  He also had several jobs before becoming fully disabled and unable to work.  Finally, the examiner noted that the Veteran's PTSD "moderately" interferes with social functioning as evidenced by his distrust of others, high irritability and confrontational attitude.

June 2009 VA treatment records note that the Veteran was alert, cooperative, oriented to persons, place, and time.  Speech and motor activity was within normal limits with a euthymic mood and a full-range affect.  The treatment provider noted no evidence of psychosis and a goal directed thought process.

VA treatment records include an August 2009 addiction severity index with psychological history.  The Veteran reported living with his sexual partner alone, no serious problems getting along with anyone or serious family conflicts in the 30 days prior to the evaluation.  The Veteran also reported experiencing psychological or emotional problems on 16 of the prior 30 days including serious anxiety or tension, hallucinations, trouble understanding, concentrating, and remembering, and trouble controlling violent behavior.  Serious suicidal thoughts or attempts were denied by the Veteran.

The Veteran's representative submitted a statement in January 2010 clarifying the basis of the Veteran's NOD regarding the initial rating assigned to his PTSD.  The statement provided that the Veteran was contending that a 50 percent disabling evaluation for his PTSD was inadequate because he was unable to gain or maintain any meaningful or gainful occupation of employment due to his PTSD.  VA treatment records throughout 2010 indicate relatively stable symptoms associated with the Veteran's PTSD.

A VA examination for PTSD was conducted in February 2011.  At the examination the Veteran reported significant sleeping problems with occasional bad dreams about Vietnam.  He reported vigilance and severe reactions to loud sudden noises.  In regard to his mood the Veteran reported that he has mood fluctuations which cause him to be irritable and short tempered, which he admitted caused arguments with his current common-law wife and his ex-wife.  His relationship with his biological children is non-existent due to his bad mood and temperament.  The Veteran associated his occupational difficulties with his PTSD.  He reported not working since 1976, having been fired from jobs due to his conduct and missing time due to emotional problems.  The Veteran reported depression causing him to withdraw for days at a time, leading to ignored grooming habits.  Some suicidal thoughts were admitted, with the Veteran stating that he has thoughts of jumping out of windows, and the Veteran stated that he thought about dying every day due to possible respiratory failure.  Twice a month the Veteran experienced panic attacks that lead to urinary incontinence.  While the Veteran stated he did not think about Vietnam very much he did report flashbacks.  The Veteran's significant narcotics problems including heroin, marijuana, and alcohol abuse, were noted and the Veteran reported periodic heroin use at the time.

The February 2011 examiner noted that the Veteran did not appear to have any serious impairment of thought process or communication.  No hallucinations were experienced and suicidal or homicidal ideations were described as not significant.  The examiner also opined that the Veteran's reasoning, judgement, and memory seemed intact and his affect and speech were calm and clear.  The examiner further indicated that the Veteran suffers from significant symptoms of PTSD with significant mood difficulties as well as problems maintaining personal relationships.  He gets depressed at times resorts to using illicit drugs as a way of coping.  The examiner assigned a GAF score of 55 and noted that was indicative of a "moderate" degree of symptomatology.  

February 2011 VA medication management records note that the Veteran appeared to have good hygiene and self-care.  There was no psychomotor agitation, eye contact was good and affect was appropriate.  Thought process was logical and coherent with no hallucinations or paranoias noted, and the Veteran denied suicidal or homicidal ideations.  However, judgement was described as poor.

VA medical records indicate that the Veteran was attending weekly Seeking Safety Group in February and March 2011 for group therapy for his PTSD and substance abuse.  The Veteran was noted to be an active and appropriate participant at these meetings.

A VA examination for PTSD was conducted in August 2012.  Under the relevant social/marital/family history section the examiner noted that the Veteran continued to be with his common law wife of 28 years, but that relationship is affected by his difficulty having sex due to his physical impairments and drug habit, and PTSD symptoms.  Arguing with his wife was described as constant.  The Veteran reported talking with his biological son for the first time in 20 years but still has no relationship with his biological daughter.  His relationship with his step-children was reported as good.  The Veteran had one or two friends but generally lacked trust for people, preventing him from having other friendships.  Under the PTSD symptoms section the examiner found that the Veteran's PTSD manifested with depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired concentration.  The examiner opined that there was no evidence of psychosis, that the Veteran's speech was generally logical, that there were no significant hallucinations, and that the Veteran did not appear to have issues with personal hygiene.  The Veteran also clearly denied suicidal and homicidal ideations.  The examiner noted that the Veteran was diagnosed with PTSD and depressive disorder, but the symptoms of each could be differentiated.  Anxiety and difficulty adapting to stressful circumstances is primarily associated with PTSD.  Depression and disturbances of motivation and mood are primarily associated with depressive disorder.  Chronic sleep impairment is associated with both disorders.  Ultimately, the examiner characterized the Veteran's PTSD as manifesting with occupational and social impairment with reduced reliability and productivity. 

VA treatment records ranging from October 2012 to July 2014 document ongoing treatment regarding the Veteran's PTSD including support groups and social work.  Manifestations of PTSD symptoms generally appear consistent through this time period.  However, in May 2014 the Veteran indicated an increase in these symptoms.

In a VA progress note dated June 2014 a VA clinical psychologist noted that the Veteran had been reporting exacerbation of his PTSD symptoms over "the past several months."  The specific increase in symptoms was noted as military-based nightmares, fearfulness, flashbacks, and hypervigilance.  A PTSD checklist score was 65 which was consistent with his reports of symptoms.  The VA psychologist also stated that the Veteran was experiencing changes in his mood, anxiety, and anhedonia.  The Veteran reported his functioning to be significantly impacted by this increase in symptoms.  The Veteran also submitted statements in June 2014 regarding his PTSD symptoms.  The Veteran stated that he is difficult to get along with on a daily basis, hypervigilant about his surroundings, fearful, only sleeping two to four hours per night, and arguing with his wife about little things.  The Veteran also described experiencing panic attacks.

VA treatment records dated from July 2014 to October 2014 document ongoing treatment for the Veteran's PTSD with no major deviations from reported PTSD symptoms noted.  In November 2014 the Veteran was provided a VA examination for PTSD.  The examining VA psychologist described the Veteran's PTSD as manifesting with symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or work like settings.  The Veteran's mood, manner, speech, and thought process were all noted to be normal.  The Veteran's PTSD was evaluated as having occupational and social impairment with reduced reliability and productivity.

The Veteran was provided a VA examination for PTSD in January 2016.  The examining VA psychologist described the Veteran's PTSD as manifesting with all of the same symptoms as noted in the November 2014 VA examination but also noted panic attacks that occur weekly or less often, flattened affect, and impaired judgement.  The examiner diagnosed PTSD and opioid use disorder.  The examiner was able to differentiate the symptoms of attributable to each diagnosis.  Symptoms of intrusive thoughts and memories, avoidance of stimuli that instigate thoughts, memories and feelings associated with his traumatic military experiences, negative alterations in cognitions and mood (e.g. trust issues; persistent agitation and anger; feelings of emotional detachment; diminished interest in significant activities; chronic and under modulated irritability/anger); hypervigilance, attenuations in cognitive functions such as concentration and focus, and sleep disturbances (when experiencing episodic traumatic dreams) are associated with PTSD. 

The examiner further opined that the Veteran's impaired judgement was characterized by his substance abuse and continued smoking patterns, despite serious lung and other chronic medical conditions.  The Veteran's PTSD was evaluated as causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  The examiner expanded on the Veteran's present capability to work due to his PTSD and concluded that overall the Veteran's PTSD symptoms would manifest in both physical and sedentary work environments.

Following the January 2016 examination, the RO increased the rating to 70 percent in an April 2016 rating decision, effective the date of the examination. 

At a hearing in February 2016 before the undersigned VLJ the Veteran testified about his PTSD symptomatology.  The main focus of the Veteran's testimony and his representative's arguments went towards describing the severity of his PTSD prior to the increase from 50 to 70 percent disabling, contending that the Veteran should have been rated as such from the date of his diagnosis.

In March 2017 the Veteran underwent a private psychological evaluation conducted by Dr. M.B. a licensed clinical psychologist.  The purpose of the evaluation was to determine if the Veteran's PTSD had manifested to a level of 70 percent disabling prior to the January 22, 2016 VA examination, the effective date assigned to the 70 percent rating.  The report provided by Dr. M.B. was extensive and considered evidence in the form of statements by the Veteran and common law spouse, a VA examination from August 2012, a primary care follow-up dated March 2010, and an outpatient education record dated April 2010.  The evaluation included various assessment tools, including clinical interviews and diagnostic testing.  Dr. M.B.'s ultimate conclusion was that the Veteran's PTSD symptoms have been consistent and severe since at least 2009.  Dr. M.B. separately concludes, under a functional impairment subtitle, that the Veteran has suffered from moderate to severe PTSD at least since his 2012 VA examination.

Dr. M.B. noted that "since at least 2012," the Veteran has been impaired in his social and occupational functioning, has had impaired impulse control, and difficulty in adapting to stressful circumstances.  He has often been irritable, rigid in his thinking, and has been verbally and physically aggressive.  "His depression, startle response, irritability, frustration, hopelessness and poor concentration has interfered, and continues to interfere with his functioning."  He has had problems with authority figures, has been short-tempered and impatient, has been concerned about danger in his environment and cannot concentrate, "all on a daily basis."  

Based on a review of the complete record, and affording the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted from February 10, 2011, the date of the VA examination.  A rating in excess of 50 percent is not warranted prior to that date.  The evidence of record before the VA examination dated February 10, 2011 does not demonstrate the level of symptoms present at the February 2011 VA examination.  Specifically the VA examinations and treatment records prior to February 10, 2011 do not show the frequency of the Veteran's arguments with his wife, one of his only meaningful relationships, and instances of disruption to his group therapy that are caused by anger associated with his PTSD.  The Veteran's experiences with panic attacks are first identified in the February 2011 VA examination and suicidal thoughts, while previously appearing isolated, seemingly manifest whenever the Veteran approaches a window at the time of the February 2011 examination. 

Assignment of a 70 percent rating is warranted from February 10, 2011, based on the findings of the VA treatment records and VA examinations.

The symptoms identified in the January 2016 VA examination that served as the basis for the increase to 70 percent disabling are almost all apparent in the February 2011 VA examination.  The three that do not expressly appear in the February 2011 VA examination are mild memory loss, flattened affect, and impaired judgement.  However, the memory loss in 2016 is only characterized as mild and is not actually a factor listed under the 70 percent rating criteria in DC 9411.  The impaired judgement noted in 2016 is based upon the Veteran's continued drug and tobacco use in the face of all of his other health issues.  Many of these health issues, specifically the Veteran's kidney cancer and respiratory issues, were present in 2011 and the Veteran was using narcotics and tobacco at that time as well.  The impaired judgment in 2016 was also noted to be due to agitation in dealing with others, resulting in losing emotional and verbal control.  The Veteran appears to have had the same level of agitation and irritability in his February 2011 VA examination, specifically demonstrated by the instances where the Veteran was forced to leave his therapy group because of his attitude.  This indicates the same level of impaired judgment.  While the Veteran's affect is admittedly not described as flattened until the January 2016 VA examination, the February 2011 examination is almost entirely consistent with the findings in the January 2016 examination.  

Therefore, the symptoms experienced by the Veteran appear to be of similar frequency and duration and the disability picture more nearly approximates the criteria required for a 70 percent rating for PTSD at the time of the February 2011 VA examination.  Without evidence of total occupational and social impairment the criteria for a 100 percent rating are not met.

The Board finds that referral for extraschedular consideration is not warranted.  A comparison between the level of severity and symptomatology and degree of occupational and social impairment of the Veteran's PTSD with the schedular rating criteria reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  For these reasons, the Veteran's service-connected adjustment disorder has not been shown to be productive of an exceptional disability picture.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a respiratory condition; to this extent, the appeal is granted.

Entitlement to service connection for kidney cancer is granted.

An initial rating in excess of 50 percent disabling for PTSD prior to February 10, 2011, is denied.

A 70 percent rating, and no higher, for PTSD, for the period beginning February 10, 2011, is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Review of the claims files reveals that the Veteran receives continued VA treatment; however, the most recent VA treatment records associated with the claims file are dated January 2016.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran that are dated since January 2016.  38 C.F.R. § 3.159.

The Board's decision to reopen the claim of entitlement to service connection for a respiratory condition was based on the contention that the panic attacks the Veteran experiences due to his service-connected PTSD cause shortness of breath because of his COPD.  A medical opinion is necessary to decide the claim.

The Veteran's claim for entitlement to service connection for a neurogenic bladder condition has been construed to include a claim of entitlement to service connection on a secondary basis to kidney cancer.  Given the Board's decision to grant service connection for kidney cancer there is now a possibility that the Veteran's claimed neurogenic bladder condition may be secondary to his service connected kidney cancer.  A VA examination and opinion must be obtained on this basis.

The Veteran was granted an award of a TDIU effective January 22, 2016 on a schedular basis.  However, the grant of service connection for kidney cancer and the increased rating for PTSD made effective February 10, 2011 may impact the effective date of the award of TDIU his entitlement prior to January 22, 2016.  Thus, the issues are inextricably intertwined and adjudication of the TDIU claim must be deferred until these issues are resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since September 2012.

2.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the likely etiology of any respiratory condition, claimed as COPD. The claims file and copies of all pertinent records should be made available to the examiner for review. If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.

Based on a review of the record, the examiner should address the following:

Is it at least as likely as not that any diagnosed respiratory condition, including COPD, is caused or aggravated by the Veteran's PTSD?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the likely etiology of the neurogenic bladder condition, to include as secondary to kidney cancer.  The claims file and copies of all pertinent records should be made available to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.

Based on a review of the record, the examiner should address the following:

Is it at least as likely as not that any neurogenic bladder condition, is caused or aggravated by the Veteran's kidney cancer?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


